DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 4 – 13, and 15 – 24 are pending.  Claims 1, 4 – 7, 9 – 12, 15, 16, 18, 20, and 21 were amended.  Claims 3 and 14 were cancelled. Claims 23 and 24 are new.

Priority
The deletion of benefit claim to application 15/973406, application 15973406, application 16143286, PCT/US18/45036, and PCT/US17/31721, as well as the underlying provisional applications, in the corrected Application Data Sheet filed 13 October 2021 is acknowledged.  Therefore, for the purpose of the instant examination, the Examiner assigns the priority date as 26 September 2018, the filing date of US Application 16/143286.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 October 2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statements. 
 Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Double Patenting
Claims 1, 4 – 7, 10 – 12, and 14 – 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 9 – 17, and 19 – 22 of copending Application No. 16/697024 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 12 of the instant application includes the element/step “a data collector communicatively coupled to a plurality of input channels, each of the plurality of input channels connected to a corresponding one of a plurality of data sources”,  while claims 1 and 12 of the reference application includes the element/step of “a data collector structured to collect high data rate data, wherein the data collector is communicatively coupled to a plurality of input channels, each of the plurality of input channels connected to a corresponding one of a plurality of high data rate sources”. There is no definition of “high rate data” in either specification, and the structure defined by the independent claims appears to be identical.   Claims 4 – 7, 10, 11, and 14 – 22 of the instant application are identical to claims 2 – 5, 9 – 11, 13 – 17, and 19 – 22 of the reference application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 includes the element/step “the first collection function comprises a higher data processing requirement than the second collection function”.  Claim 23 includes the element/step “the higher data processing requirement is a power availability”.   It is unclear how a “collection function” is to be interpreted in terms of a “power availability”, as it is unclear how a function performed on a processing unit can provide power.  For the purpose of the instant examination, the Examiner interprets 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5 – 13, and 16 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al., US 2014/0280678 (hereinafter 'Nixon') in view of Spina et al., US 10476985 (hereinafter 'Spina') 

Regarding claim 1: Nixon teaches a monitoring system for data collection in an industrial environment ([0029, Fig 1]: discloses a big data network 100 used within a process plant as a process control system), the system comprising: 
	 a data collector communicatively coupled to a plurality of input channels, each of the plurality of input channels connected to a corresponding one of a plurality of data sources in the industrial environment ([0061, 0065, Fig 1]: discloses a number of sensors (field devices 15-22) that are each connected to an I/O card forming the equivalent of an input channel, for example wired field device 15 to I/O card 26); and 
a plurality of distributed data acquisition circuits structured to interpret a plurality of detection values from data collected from the plurality of input channels, each of the plurality of detection values corresponding to at least one of the plurality of input 
a controller ([0035]: discloses “devices that generate, process, and/or receive process control data”), comprising: 
	 a transmission environment circuit structured to determine a transmission condition corresponding to transmission of data a network ([0084, Fig 3]: discloses that the network management device monitors data traffic via interface 305, and evaluates the traffic in terms of “bandwidth, traffic, types of data, network configuration, login identities and attempts”) and
	a network management circuit structured to distribute a data processing operation of the plurality of detection values between at least two processing components of the industrial environment ([0087]: discloses multiple processing elements within the multi-core processor 308, where one processing element controls local storage of data to a cache, another processing element controls transfer of data from the cache to the network for storage, and a third processing element controls the process itself in real time).
wherein the network management circuit is further structured to distribute the data processing operation by assigning a first collection function of data to a first data acquisition circuit of the plurality of distributed data acquisition circuits and assigning a second collection function of the data to a second data acquisition circuit of the plurality of distributed data acquisition circuits ([0035]: discloses a set of devices “whose primary 

Nixon is silent with respect to 
wherein the first collection function comprises a higher data processing requirement than the second collection function, 
wherein the first data acquisition circuit comprises a higher processing capability than the second data acquisition circuit, and 
wherein the higher processing capability comprises a higher power availability. 

Spina teaches a self-optimizing network of heterogeneous processing nodes ([col 1, lines 43 – 44]) that includes 
wherein a first function comprises a higher data processing requirement than a second function ([col 12, lines 33 – 42]: discloses the allocation of tasks to different processing elements, where tasks have various amounts of “computational cost” as measured in the number of required operations (flops, or floating-point operations) or the amount of data that needs to be processed), 
wherein a first circuit comprises a higher processing capability than a second circuit ([col 8, lines 27 - 40]: discloses a number of heterogeneous processor nodes with 
wherein the higher processing capability comprises a higher power availability ([col 8, lines 27 - 40]: discloses a number of heterogeneous processor nodes with varying amounts of required power). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Spina to enable allocating a more capable processing element to handle a more complex task, and a less capable processing element to handle a less complex task.. 

Regarding claim 2: Nixon in view of Spina teaches the monitoring system of claim 1, as discussed above, wherein the transmission condition corresponds to at least one of:
a transmission of data from at the data collector to at least one of the plurality of distributed data acquisition circuits; 
a transmission of data between at least one of the plurality of distributed data acquisition circuits and at least one of a plant computer or an external computing device; or 
a transmission of data between a plant computer and an external computing device (Nixon: [0079, 0082]: discloses transmitting data from process controller or field device to the process plant computer, as well as receiving data from the process plant computer by the process controller or field device).

claim 5: Nixon in view of Spina teaches the monitoring system of claim 1, as discussed above.
Nixon is silent with respect to wherein 
the higher processing capability comprises a greater processor capability. 

Spina teaches a self-optimizing network of heterogeneous processing nodes ([col 1, lines 43 – 44]) that includes 
wherein the higher processing capability comprises a greater processor capability ([col 8, lines 27 - 40]: discloses a number of heterogeneous processor nodes with varying amounts of processing speed, numbers of cores, and numbers of attached sensors). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Spina to enable allocating a more capable processing element to handle a more complex task, and a less capable processing element to handle a less complex task.. 

Regarding claim 6: Nixon in view of Spina teaches the monitoring system of claim 1, as discussed above, further comprising: 
wherein the network management circuit is further structured to distribute the data processing operation by dividing data processing operations performed on data between at least two of a smart sensor, a plant computer, and an external computing device (Nixon: [0035 – 0038]: discloses a group of provider nodes 110 that collect data 

Regarding claim 7: Nixon in view of Spina teaches the monitoring system of claim 6, as discussed above, wherein the data processing operation comprises at least one operation selected from the operations including at least one of a sensor fusion operation, a pattern recognition operation, an event detection operation, a data compression operation, or an outcome prediction for a process associated with the industrial environment (Nixon: [0063]: discloses “quality prediction and fault detection modules or function blocks”).

Regarding claim 8: Nixon in view of Spina teaches the monitoring system of claim 6, as discussed above, wherein the network management circuit is further structured to distribute the data processing operation in response to a data storage capability of at least one of the smart sensor, the plant computer, or at least one of the plurality of distributed data acquisition circuits (Nixon: [0078]: discloses that each of the nodes 100 can store acquired data on a local cache, or forward the data to the big data appliance 102).

claim 9: Nixon in view of Spina teaches the monitoring system of claim 6, as discussed above, wherein the network management circuit is further structured to distribute the data processing operation by adjusting a time for beginning the data processing operation (Nixon: [0046]: discloses that each of the nodes 100 can store acquired real-time data on a local cache, and at some point transmit the cache to the big data appliance 102, where the delayed processing of data by the big data appliance 102 is interpreted as equivalent to adjusting the time to begin the data processing).

Regarding claim 10: Nixon in view of Spina teaches the monitoring system of claim 9, as discussed above, wherein the network management circuit is further structured to adjust the time for beginning the data processing operation by storing at least a portion of the data on a first storage device, and providing a notification to at least one of the plant computer or the external computing device that the stored at least a portion of the data is available for processing (Nixon: [0046]: discloses that each of the nodes 100 can store acquired real-time data on a local cache, and transmit the contents of the cache top the big data appliance 102).

Regarding claim 11: Nixon in view of Spina teaches the monitoring system of claim 10, as discussed above, wherein the network management circuit is further structured to provide the notification further including a description of at least one of a time frame corresponding to the stored at least a portion of the data or a resolution corresponding to the stored at least a portion of the data (Nixon: [0046]: discloses that data collected from a device may include an optional time stamp as part of stored data, where the time 

Regarding claim 12: Nixon teaches a method for data collection in an industrial environment, comprising: 
 collecting data from a plurality of input channels communicatively coupled to a data collector, each of the plurality of input channels connected to a corresponding one of a plurality of sources ([0061, 0065, Fig 1]: discloses a number of sensors (field devices 15-22) that are each connected to an I/O card forming the equivalent of an input channel, for example wired field device 15 to I/O card 26); 
distributing at least a portion of the collected data from the plurality of input channels to a plurality of data acquisition circuits structured to interpret detection values ([0046, 0060, 0061, Fig 2]: discloses a controller 11 that acquires data from field devices 15 – 22 via interface cards 26 and 28, which are interpreted as equivalent to input channels, and then providing the collected data to a big data appliance 102); and 
determining a transmission condition corresponding to transmission of data a network ([0084, Fig 3]: discloses that the network management device monitors data traffic via interface 305, and evaluates the traffic in terms of “bandwidth, traffic, types of data, network configuration, login identities and attempts”); and
distributing a data processing operation of the detection values by assigning a first collection function of the data to the first data acquisition circuit and assigning a second collection function of the data to the second data acquisition circuit  ([0035]: discloses a set of devices “whose primary function is directed to generating and/or 

Nixon is silent with respect to 
determining a first current processing capability of a first data acquisition circuit of the plurality of distributed data acquisition circuits and a second current processing capability of a second data acquisition circuit of the plurality of distributed data acquisition circuits; and 
distributing a data processing operation of the detection values in response to determining the first current processing capability and the second current processing capability, 
wherein the first collection function comprises a higher data processing requirement than the second collection function, and 
wherein the first current processing capability is greater than the second current processing capability.

Spina teaches a self-optimizing network of heterogeneous processing nodes ([col 1, lines 43 – 44]) that includes 
determining a first current processing capability of a first data acquisition circuit of the plurality of distributed data acquisition circuits and a second current processing 
distributing a data processing operation of the detection values in response to determining the first current processing capability and the second current processing capability ([col 12, lines 15 – 32]: discloses using data about the capability of the processing elements captured in a “scorecard” to assign tasks to processing nodes in the processing network); 
wherein a first function comprises a higher data processing requirement than a second function ([col 12, lines 33 – 42]: discloses the allocation of tasks to different processing elements, where tasks have various amounts of “computational cost” as measured in the number of required operations (flops, or floating-point operations) or the amount of data that needs to be processed), and 
wherein the first current processing capability is greater than the second current processing capability ([col 8, lines 27 - 40]: discloses a number of heterogeneous processor nodes with varying amounts of processing speed, numbers of cores, and numbers of attached sensors).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Spina to enable allocating a more capable processing element to handle a more complex task, and a less capable processing element to handle a less complex task.. 

Regarding claim 13: Nixon in view of Spina teaches the method of claim 12, as discussed above, wherein the transmission condition corresponds to at least one of: 
a transmission of data from at the data collector to at least one of the plurality of data acquisition circuits; 
a transmission of data between at least one of the plurality of data acquisition circuits and at least one of a plant computer or an external computing device; or 
a transmission of data between a plant computer and an external computing device (Nixon: [0079, 0082]: discloses transmitting data from process controller or field device to the process plant computer, as well as receiving data from the process plant computer by the process controller or field device).

Regarding claim 16: Nixon in view of Spina teaches the method of claim 12, as discussed above. 
Nixon is silent with respect to wherein 
the higher processing capability comprises a greater processor capability. 

Spina teaches a self-optimizing network of heterogeneous processing nodes ([col 1, lines 43 – 44]) that includes 
wherein the higher processing capability comprises a greater processor capability ([col 8, lines 27 - 40]: discloses a number of heterogeneous processor nodes with varying amounts of processing speed, numbers of cores, and numbers of attached sensors). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Spina to enable allocating a more capable processing element to handle a more complex task, and a less capable processing element to handle a less complex task.. 

Regarding claim 17: Nixon in view of Spina teaches the method of claim 12, as discussed above, further comprising: 
distributing the data processing operation by dividing data processing operations performed on the data between at least two of a smart sensor, a plant computer, and an external computing device (Nixon: [0035 – 0038]: discloses a group of provider nodes 110 that collect data and route the data; a group of devices 112 that control aspects of the process plant (“configure, view, monitor, test, analyze, diagnose, order, plan, schedule, annotate, and/or other activities”), and a node 115 that is external to the process plant 110, such as a laboratory or materials handling system.  All three of these groups can process the data acquired from the distributed set of sensors).

Regarding claim 18: Nixon in view of Spina teaches the method of claim 17, as discussed above, wherein the data processing operation comprises at least one operation selected from the operations including at least one of a sensor fusion operation, a pattern recognition operation, an event detection operation, a data compression operation, or an outcome prediction for a process associated with the 

Regarding claim 19: Nixon in view of Spina teaches the method of claim 17, as discussed above, further comprising distributing the data processing operation in response to a data storage capability of at least one of the smart sensor, the plant computer, or at least one of the plurality of data acquisition circuits (Nixon: [0078]: discloses that each of the nodes 100 can store acquired data on a local cache, or forward the data to the big data appliance 102).

Regarding claim 20: Nixon in view of Spina teaches the method of claim 17, as discussed above, further comprising distributing the data processing operation by adjusting a time for beginning the data processing operation (Nixon: [0046]: discloses that each of the nodes 100 can store acquired real-time data on a local cache, and at some point transmit the cache to the big data appliance 102, where the delayed processing of data by the big data appliance 102 is interpreted as equivalent to adjusting the time to begin the data processing).

Regarding claim 21: Nixon in view of Spina teaches the method of claim 20, as discussed above, further comprising adjusting the time for beginning the data processing operation by storing at least a portion of the data on a first storage device, and providing a notification to at least one of the plant computer or the external computing device that the stored at least a portion of the data is available for processing 

Regarding claim 22: Nixon in view of Spina teaches the method of claim 21, as discussed above, further comprising providing the notification further including a description of at least one of a time frame corresponding to the stored at least a portion of the data or a resolution corresponding to the stored at least a portion of the data (Nixon: [0046]: discloses that data collected from a device may include an optional time stamp as part of stored data, where the time stamp can indicate “a time of its generation, reception or observation by the device 108”).

Regarding claim 23: Nixon in view of Spina teaches the method of claim 21, as discussed above.
Nixon is silent with respect to wherein 
the higher data processing requirement is a power availability. 

Spina teaches
the higher data processing requirement is a power availability ([col 8, lines 27 - 40]: discloses a number of heterogeneous processor nodes handling tasks with, among other parameters, different power requirements).

.. 


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon in view of Spina in view of Novet, US 2017/0249282 (hereinafter 'Novet') 

Regarding claims 4 and 15: Nixon in view of Spina teaches the monitoring system of claim 1 and the method of claim 12, as discussed above.
Nixon in view of Spina is silent with respect to wherein 
the higher data processing requirement comprises at least one of a frequency analysis operation or a sensor fusion operation. 

Novet teaches 
the higher data processing requirement comprises at least one of a frequency analysis operation or a sensor fusion operation ([0043]: processing requiring a plurality of data samples (e.g., Fast Fourier Transform) can read multiple data samples quickly through the queued path), where the Examiner notes that an FFT converts data from time-series to frequency-series.

.  


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon in view of Spina in view of Smith et al., US 2019/0349426 (hereinafter 'Smith').

Regarding claim 24: Nixon in view of Spina teaches the monitoring system of claim 1, as discussed above.
Nixon in view of Spina is silent with respect to wherein 
the higher power availability comprises a battery level.

Smith teaches a heterogeneous network of Internet of Thigs devices that includes 
the higher power availability comprises a battery level ([0364, 0365.]: discloses a battery that powers an IoT device 800, and a battery monitor 826 to track the State of Charge of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Nixon in view of Spina in view of Smith to enable determining the available power level of a device in the system, . 


Response to Arguments
35 USC §112 
Applicant’s arguments, see page 13, filed 13 October 2021, with respect to claims 1 and 8 - 12 have been fully considered and are persuasive.  The interpretation of “circuit  ... structured to” under 112(f) has been withdrawn. 

Applicant’s amendments with respect to claims 6, 9 – 11, and 10 – 22 have been fully considered and resolve the issues of indefiniteness.  The rejections of 13 April 2021 have been withdrawn. 

	
35 USC §102 and 35 USC §103
Applicant’s arguments with respect to claims 1 – 22 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.   The amended claims recite elements/steps related to the data processing requirements of various functions, the data processing capabilities of various circuits, and the availability of power (which is interpreted as either processor speed in terms of FLOPS, or a power supply in terms of Watt hours.)  Nixon is silent with respect to these newly added elements/steps.
 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Furuichi et al, US 2019/0140906, teaches an Internet of Things comprising heterogeneously sized processing nodes

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862